Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 and 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 9-10, 14-15, 19, 37-39, 41-42, 45-46, 50-51, and 55 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Claims 1-3, 5-6, 9-10, 14-15, 19, 37-39, 41-42, 45-46, 50-51, and 55 relate to techniques for providing assistance information between communication devices. The steps of transmitting and receiving assistant information amount to nothing more than collecting and analyzing data (i.e. abstract idea). The abstract idea is analogous to the 
The claims recite terms such as base unit, remote unit, transmitter, and receiver. However these are devices which can be implemented using general-purpose computing systems and instructions in a well understood and routine fashion. 
As such, there is no inventive concept sufficient to transform the claimed subject matter into patent-eligible claim(s). Accordingly, 1-3, 5-6, 9-10, 14-15, 19, 37-39, 41-42, 45-46, 50-51, and 55 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-10, 14-15, 19, 37-39, 41-42, 45-46, 50-51, and 55  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20170367116).

Regarding claim 1, Li discloses a method comprising:
transmitting assistant information to a base unit to assist in grant-free resource allocation (the UE 2502 sends a Radio Connection Request to the NR-node 2504. The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less). NR-node 2504, may exchange messages with the UE 2502 to configure the Grant-less operation parameters; [0086, 0091]).

Regarding claim 2, Li discloses wherein the assistant information comprises an expected type of resource, a bit rate requirement, reliability information, or some combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state; [0045]).

Regarding claim 3, Li discloses wherein the expected type of resource, the bit rate requirement, the reliability information, or some combination thereof is based on: an amount of traffic in a cellular network; a remote unit; or a combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state; [0045]).

Regarding claim 5, Li discloses wherein the expected type of resource is selected from the group comprising:
a first resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and without physical layer signaling (the UE 2502 confirms the grant-less configuration (allocation) with a higher layer of the UE 2502 as compared to the physical layer. Alternatively, or additionally, the UE 2502 may confirm the Grant-less setup with the NR-node 2504, in particular the RAN Slicing Management node 2508 (at 16B) or the mMTC slice 2510. UE 2502 sends a grant-less UL transmission to the NR-node 2504, in particular the RAN mMTC slice 2510. In some cases, the UE 2502 may conduct contention access for the grant-less UL transmission (without redundant versions) at the initial UL transmitting power, which may defined at the Grant-less setup stage (at 15) or signaled by the NR-node 2504 via System Information broadcasting or RRC signaling; [0092-0093]);
a second resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for (the grant-less state 702 include a semi-connected state 702a or a connected state 702b from a core network perspective, where a signaling connection (e.g., NR S1-like) is maintained between the core network and the an NR-Node (RAN Node or apparatus). In some cases, the semi-connected state 702a may also be referred to as an inactive state. In some examples, radio resources and network resources have been allocated when the UE is in the semi-connected state 702a or the connected state 702b. In an example, a given UE is in the Connected state 702b if dedicated resources are allocated specifically to the UE. In an example, a given UE is in the semi-connected state 702a if dedicated resources are allocated to a group of UEs and the UE is authorized to share the resources of the group. Thus, in an example of the Semi-connected state 702b, a UE may share dedicated resources with other UEs; [0062]); and
a third resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for modifying at least one parameter (the Grant-less state 702 might not include data transmission. The Grant-less channel resources in this case may be used to request resource allocation for predefined specific services, such as URLLC services for example. When the UE is granted resources via the response front a NR-node, the UE may then transfer to the grant-state 704 (e.g., RRC-CONNECTED 704c of Grant state 704) before transmitting (UL) data for ultra –reliability; [0069]).

(NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state. UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant); [0045-0046]), 
wherein the delay, the bit rate requirement, the reliability information, or some combination thereof is based on: an amount of traffic in a cellular network; a remote unit; or a combination thereof (the UE may send Radio Connection Request message to the RAN slicing management apparatus 2508 (at 2A) or the mMTC slice 2510 (at 2B). The request may include various context information associated with the UE 2502. The context information may include, for example and without limitation, a device type (e.g., mMTC, URLLC) of the UE 2502, a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less. RAN Slicing Management 2508, at 3A, selects the slice 2510 as the UE's radio accessing slice, for example, based on the UE context in the request at 2A. The selection may further be based on RAN traffic loading and resource allocations; [0086-0087]).

Regarding claim 9, Li discloses wherein the assistant information is based on an indicator transmitted from the base unit (NR-node may configure a given UE that is already operating in a Grant state, such that the UE switches to a grant-less state operation. Similarly, the NR-Node may configure a given UE that is operating in grant-less state, to switch to a grant state operation; [0045]).

Regarding claim 10, Li discloses wherein the indicator indicates one or more types of grant-free transmissions supported by the base unit, wherein the indicator:
corresponds to all resource types; corresponds to one resource type; is transmitted by radio resource control signaling; or some combination thereof (based on various inputs such as the example inputs described above, a network may configure a UE that is operating in a Grant-less state to switch so as to operate in a grant state. In some examples, a UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant). Similarly, the network may send an indication to the UE that it can operate in dual states (e.g., grant-less and grant). The indication may be signaled to the UE through common RRC signaling, for example, by the presence of certain system information blocks (SIB) or Information Elements (IE) in a SIB; [0046]).

Regarding claim 14, Li discloses wherein the base unit configures the grant-free resource allocation based on features of a remote unit (a UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant). Similarly, the network may send an indication to the UE that it can operate in dual states (e.g., grant-less and grant). The indication may be signaled to the UE through common RRC signaling, for example, by the presence of certain system information blocks (SIB) or Information Elements (IE) in a SIB. Alternatively, the indication may be signaled to the UE via dedicated signaling (e.g., an RRC unicast message to the UE); [0046]).

Regarding claim 15, Li discloses transmitting an indicator that indicates one or more types of grant-free transmissions supported by a remote unit (UE may send a capability bit indication to the network to indicate that it is able to operate in various states (e.g., grant-less or grant); [0046]), 
wherein the indicator:
corresponds to all resource types; corresponds to one resource type; comprises one bit and the one bit indicates whether the remote unit supports one or more types of grant-free transmissions; or some combination thereof (NR-node may configure the UE to operate in a Grant-less state based on various information (inputs), such as, for example and without limitation: a service type, bearer type, traffic flow type, a network slice type and/or requirements related to a network slice, a physical layer numerology or frame structure in use, a measurement report from the UE (e.g., RSRP, RSRQ, battery level, Buffer Status Report, etc.), QoS attributes (e.g., latency, reliability, guarantee UL bit rate, minimum UL bite rate, maximum UL bit rate etc.), and/or a request from UE to operate in such a state; [0045]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 37, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 38, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 41, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 10.


Regarding claim 51, the claim is interpreted and rejected for the reasons cited in claim 15.
Regarding claim 55, the claim is interpreted and rejected for the reasons cited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al. (US 20180367255), “Grant-free Failure Reporting.”
Lee et al. (US 20200008179), “METHOD FOR PERFORMING DATA COMMUNICATION IN WIRELESS COMMUNICATION SYSTEM AND TERMINAL USING SAME METHOD.”
Li et al. (US 20190320446), “SCHEDULING REQUEST INDICATION.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413